 

Exhibit 10.4

Stock Option Amendment — Award Identification No. P040381

Amendment Number 1 (the “Amendment”) to the
Stock Option Agreement with C. Steven Pringle
dated on or about August 18, 2003 under the
1995 Stock Option Plan, as amended (the “Plan”)

Dated as of December 29, 2006

The Stock Option Agreement (the “Option Agreement”) between C. Steven Pringle
and Aspen Technology, Inc. (the “Company”) dated as of August 18, 2003 (the
“Grant Date”) with respect to non-qualified options to purchase 45,008 shares of
common stock of the Company (the “Shares”) is hereby amended as follows.

WHEREAS, the Option Agreement was intended to have an Exercise Price Per Share
equal to fair market value (as defined in the Plan) at the time it was granted;
and

WHEREAS, the Company has since determined that there are reasonable grounds to
conclude that the Exercise Price Per Share specified in the Option Agreement was
below fair market value (as defined in the Plan) on the Grant Date; and

WHEREAS, the Company and C. Steven Pringle have determined that it is
appropriate and in their mutual best interests to increase the Exercise Price
Per Share under the Option Agreement to ensure that it is equal to the fair
market value of the Shares on the Grant Date.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.               The Exercise Price Per Share of $2.75 for the 19,691 Options
which vest on or after January 1, 2005 is hereby changed to $2.85 (which
represents the best currently available estimate of the fair market value of the
Shares on the Grant Date).

2.               The parties agree that if the Company ultimately determines
that the fair market value of the Shares on the Grant Date was higher or lower
than $2.85, then the Exercise Price Per Share shall be further adjusted to be
equal to such fair market value.

3.               The Company agrees that in the event that it makes any
accommodation to other optionees who may have the Exercise Price Per Share of
their Options increased as a result of such optionees having received an option
which was issued with an


--------------------------------------------------------------------------------




                        exercise price below fair market value on the applicable
grant date, then the Company will offer to make a similar accommodation for C.
Steven Pringle.

4.               The defined terms in this Amendment shall have the same
meanings as set forth in the Option Agreement and the Plan.

5.               Except as set forth in this Amendment, all other terms and
conditions of the Option Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

Aspen Technology, Inc.

 

 

 

 

 

 

 

 

By:

/s/ B.T. Miller

 

By:

/s/ C.S. Pringle

 

 

 

 

 

 

 

 

Name: Bradley Miller

 

 

Name: C.S. Pringle

 

 

Title: CFO

 

 

Title: SVP

 

 


--------------------------------------------------------------------------------